Exhibit 99.2 (FORMERLY KEEGAN RESOURCES INC.) MANAGEMENT’S DISCUSSION AND ANALYSIS Three months ended March 31, 2013 and 2012 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 This Management’s Discussion and Analysis (“MD&A”) of Asanko Gold Inc. (formerly Keegan Resources Inc.) (“Asanko” or the “Company”) has been prepared by management as of May 13, 2013 and should be read in conjunction with the Company’s condensed interim consolidated financial statements for the three months ended March 31, 2013 and the related notes thereto, prepared in accordance with International Accounting Standard No. 34, Interim Financial Reporting. This MD&A should also be read in conjunction with the Company’s audited annual consolidated financial statements for the nine months ended December 31, 2012 and the year ended March 31, 2012 and the related notes thereto that have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. All dollar amounts herein are expressed in United States dollars unless stated otherwise. References to C$ are to Canadian dollars. This MD&A contains Forward Looking Information. Please read the Cautionary Statements on page 24 carefully. Description of the Business The Company was incorporated on September 23, 1999 under the laws of British Columbia. The Company’s shares trade on the Toronto Stock Exchange (“TSX”) and NYSE MKT Equities Exchange (formerly American Stock Exchange) under the symbol “AKG”.The Company’s primary asset is it’s Esaase Gold Project (“Esaase” or the “Property”) located on the Asankrangwa gold belt in Ghana. The Company is focused on executing its three-pronged strategic approach of: · Production – near term, low cost production at Esaase planned for 2015 · Growth – exploration and strategic acquisitions of land to develop organic growth opportunities · Value – deliver value with strong human and financial resources Highlights for the 3 months ended March 31, 2013 and the subsequent period to May 13, 2013 ● The Company changed its name to Asanko Gold Inc. ● Engineering work on the Company’s flagship Esaase Gold Project continued throughout the quarter and results of the extensive metallurgical testwork program were announced.Testwork increased estimated weighted average gold recoveries from 88% to 92% and confirmed the suitability of using a combination of gravity (free) gold recovery followed by flotation and CIL.The final results were incorporated into the Pre-Feasibility Study (“PFS”) for the project which had been underway since September 2012 and was concluded subsequent to the end of the period. ● Highlights of the PFS (based on $1,400 per ounce gold price) are, as follows: o Proven & Probable Mineral Reserves of 2.37 million ounces of gold at 1.41 g/t. o Robust project economics with an after-tax IRR of 23.2% and an NPV (5%) of $354.7 million. o Strong cash flow generation with average annual free cash flow of $87 million. o Mine life (“LOM”) in excess of 10 years with strong potential to increase. o Average annual gold production of 200,000 ounces from a 5 million tonne per annum (‘Mtpa’) operation at a fully diluted LOM average plant feed grade of 1.41g/t and a LOM strip ratio (waste:ore) of 4.28:1. o Installation capital of $286.4 million, including all associated infrastructure and a 10% contingency. o LOM cash operating costsof $736/oz with steady state cash operating costs of $724/oz. o LOM total cash costsof $813/oz with steady state total cash costs of $801/oz o LOM all-in sustaining cash costsof $843/oz (pre-tax). LOM all-in sustaining cash costs of $990 (after tax). o Highly competitive all-in sustaining cash costs equate to an ability to generate positive returns and free cash flow in a lower gold price environment (for example average annual free cash flow is $65 million at $1,200/oz gold price). o Definitive Feasibility Study (‘DFS’) to commence immediately, targeting completion in Q4 2013. o An 18-month project construction schedule with first gold in the first half (“H1”) of 2015 and steady-state production in the second half (“H2”) of 2015. ● The Company announced that the proposed merger agreement with PMI Gold Corporation (“PMI”), announced in December 2012, had been terminated as a result of the mutual determination by PMI and Asanko that it was unlikely that PMI’s shareholders would approve the transactions contemplated by the Arrangement Agreement. 1 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Esaase Gold Property The Esaase Gold Property is located in the Amansi West District of Ghana, approximately 35km south west of the regional capital Kumasi. The property consists of several mining concessions of which the three largest are the Esaase Concession, Jeni River Concession and Sky Gold Concession.The Esaase Concession is approximately 10km in a northeast direction by 4km in a northwest direction covering 42.32 square kilometers. Engineering and Development Subsequent to the end of the period, the Company completed a revised PFS with DRA Minerals of Johannesburg, South Africa.The results of the PFS are as follows: Introduction The Company engaged DRA Mineral Process South Africa to manage a PFS on the Esaase Gold Project based on the October 2012 Mineral Resource Estimate (‘MRE’) prepared for Asanko by Minxcon.The PFS was completed using the following parameters: - Life of mine minimum 10 years - Average production 5 million tons of fresh ore per annum - Ore mining rate 5 million tons of fresh ore per annum - Cut-off grade 0.6 g/t gold - Recovery Oxide 85%, Transitional 90% and Fresh Ore 95% - Gold price $1,400 per ounce The key considerations in the PFS were the preferred mining and processing route, the scale of the operation, throughput rate, project life and community and environmental impacts. The minimum life of the project is in excess of 10 years, but has the potential to be significantly increased, given the number of untested targets within close proximity to the current resource base as well as improved modifying factors that emerged at the end of the PFS. The PFS is therefor considered as a base case scenario. The Esaase Gold Project is located in Ghana, West Africa (Figure 1). Ghana is Africa’s second largest gold producer and has been producing gold on a large scale for many years. Ghana has many internationally recognised Gold mining companies operating in the country including but not limited to AngloGold Ashanti, Newmont, Goldfields and Perseus. 2 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Figure 1. Project Location Mineral Resource Estimation (“MRE”) The Company engaged Minxcon, a South African based mineral resource consultancy firm to complete the MRE for the Esaase project in Ghana. Minxcon has many years of Ghanaian experience and has worked extensively in Ghana on the Tarkwa and Damang deposits for Goldfields. Minxcon was engaged to review the mineral resource estimate and mine plan for opportunities to improve the minable ore grade and/or reduce the strip ratio during the early years of production. Minxcon concluded that there is an opportunity to improve the minable ore grade by using selective mining methods rather than the bulk mining method as proposed in the September 2011 Pre-Feasibility Study (“2011 PFS”). Minxcon updated the refined block model utilizing existing data to more precisely delineate the mineralized zones within the resource area and produced a MRE for selective mine planning. The Company released the results of the revised resource estimate dated November 23, 2012 (Table 1). Note: Esaase’s MRE is now stated at a 0.6g/t cut off which is in line with the PFS selected whittle shell and detailed mine plan schedules and is also included in the MRE published by Minxcon in November 2012. Table 1: Mineral Resources for Esaase – Minxcon 2012 at 0.6 g/t cut off Category Tonnage Au Au Mt g/t Moz Measured Indicated Total (M&I) Inferred Mining The mining capital and operating cost estimates, mining schedule and Mineral Reserve Estimate were prepared by independent consultants DRA (Mining Division) with the assistance of mine design specialists, CAE Mining Africa (Pty) Ltd from Johannesburg, South Africa and based on productivity and cost estimates received from Mining Contractors during the previous study phase. As part of the PFS, a series of whittle pit optimisations were completed. Material classified in the Measured and Indicated categories were used in the whittle pit optimisation processes. Inferred Resources were excluded. A series of pits generated from a series of cutoff grades were run through Whittle and a financial model to generate the optimum mine plan for the Project. Once the optimal Whittle shell was selected, detailed mine designs, waste dump designs and LOM mining schedules were then completed using Studio 5 Planner and EPS Scheduling to determine the optimal long term mine plan (Table 2). 3 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Table 2: PFS Mine Plan UOM Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Year 8 Year 9 Year 10 Year 11 Ore mined ‘000t Grade mined g / t Waste ‘000t Strip ratio w:o Plant feed ‘000t Feed grade g / t Recovery % 82.29% 85.12% 89.04% 88.38% 87.67% 90.20% 92.10% 92.81% 93.08% 93.30% 94.22% Au produced oz As a result of the positive PFS, a portion of the Mineral Resources were converted to Proven and Probable Mineral Reserves (Table 3). Table 3: Mineral Reserve Estimate - April 2013 Proven Probable Total Mineral Reserves Ore (Mt) Gold Grade (g/t) Gold Content (MOz) Ore (Mt) Gold Grade (g/t) Gold Content (MOz) Ore (Mt) Gold Grade (g/t) Gold Content (MOz) Notes: A 'Mineral Reserve' is the economically mineable part of a Measured or Indicated Mineral Resource demonstrated by at least a Preliminary Feasibility Study. It includes diluting materials and allowances for losses that may occur when the material is mined. DRA is of the opinion that the classification of Mineral Reserves as reported herein meets the definitions of Proven and Probable Mineral Reserves as stated by the CIM Definition Standards (2005). Measured and Indicated Mineral Resources that are not Mineral Reserves have not demonstrated economic viability.Inferred Mineral Resources are excluded from the Mineral Reserve Estimate. All figures are rounded to reflect appropriate levels of confidence. Apparent differences may occur due to rounding. 4 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 The stripping ratio (waste:ore) for the life of mine (‘LOM’) is estimated to be 4.28:1. 52.3Mt of ore will be fed to the plant over the more than 10-year mine life at an average fully diluted grade 1.41g/t gold. The PFS is based on contract mining utilizing truck and shovel surface mining. The basic mining fleet will comprise four 18m³ excavators (CAT 6030) and twenty-eight 100 tonne rigid dump trucks (CAT 777G). The trucks will be loaded by hydraulic shovels in a backhoe configuration for dispatch of ore and waste to the relevant dumping positions. Distances and haul road profiles have been used to calculate hauling productivities of the mining fleet, fleet size and to meet the mining schedule requirements. The haul road maintenance will be supported by two large graders (CAT 16M) and one smaller grader (CAT 14H/M) and two water carts (CAT 773D WT). The fleet will be supported by dozers, service trucks, tractors, workshop infrastructure and tyre handlers. The run of mine (‘ROM’) ore will be tipped onto the ROM pad stockpiles with flexibility of direct tipping into the primary crusher. The ROM pad is situated 1.3km from the pit exit. Waste will be hauled to three strategic waste dump positions situated in close proximity to the pit to reduce operating costs. Bench heights employed are based on geotechnical recommendations and practical fleet considerations for the project. Oxide material will be mined with 10m benches, while fresh material will have 20m bench heights. Pit dewatering has been provided for each pit and is integrated with the overall storm water management philosophy developed for the Project. The average mining cost over the LOM is estimated at $3.20 per tonne mined (ore and waste), which equates to a total mining cost of $414.06 per ounce of gold produced. Waste mining and haulage costs are $2.86/tonne whilst ore mining and haulage costs are $4.64/tonne. The major difference between the two being for the design of grade control for selective mining purposes of ore. Mining capital requirements for initial contractor mobilisation, establishment of the contractor, and site clearing is estimated to be $13.7 million. As the Esaase deposit is a green field site which starts with the mining of a ridge of approximately 100 metre high hills, there is very little pre-stripping to be done. A pre-strip cost has been included in the capital in the sum of $6.9 million. Most of the pre-strip material will be used for initial tailings dam wall construction. Processing Under the supervision of Lycopodium in Australia four extensive phases of test work were completed for the Esaase Gold project up to an including the Esaase PFS that was published in 2011.Based on a review of the phase I – IV test work, a phase V test work programme was initiated by DRA in the last quarter of 2012 and completed in Q1 2013. By doing additional test work on composite samples made up of the left over material from the phase III and IV test work, an optimal plant configuration was developed (Figure 2). 5 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Figure 2 : Process Flow Sheet The plant is a conventional crushing, milling, gravity recovery followed by flotation, with the flotation concentrate being reground and then leached in a standard CIL circuit using AARL elution technology. The flotation tails are low enough in grade to be discarded. ROM ore will be treated in an open circuit primary crushing system consisting of ROM bin and gyratory crusher. Product from the primary crusher will be conveyed to a secondary cone crusher. Secondary crusher product will be routed onto a 10,000t mill feed stockpile. Material will be withdrawn from the stockpile using belt feeders that feed directly onto the mill feed conveyor. The ball milling circuit is designed to a feed rate of 635t/h dry solids. The mill will operate in closed circuit with a cluster of hydrocyclones. The ball mill will be a 13MW dual motor configuration producing a p80 grind of 75μm.The cyclone overflow will be gravity fed to a flotation circuit. The cyclone underflow will be sent to a primary gravity concentration circuit, with the tails being recycled to the mill feed. The primary gravity concentrator circuit will include two independent Knelson XD-48 concentrators with capacity to each treat 400t/h. The gravity concentrate will report to a high intensity batch dissolution reactor. The pregnant solution from the intensive dissolution reactor will be pumped to the electrowinning cell feed tank. The flotation circuit will comprise of a single bank of seven 130m3 forced air rougher flotation cells in series. The flotation tailings will be pumped to flotation tailings storage facility while the flotation concentrate will be fed to de-sliming cyclones on a regrind circuit. The cyclone overflow will be routed to a pre-leach thickener while cyclone underflow will be treated in a Vertimill to achieve a P80 of 20μm. Regrind mill product will be pumped to a secondary gravity concentration unit; the concentrate will be routed along with concentrate from the primary gravity concentrator to the intensive dissolution reactor. Pre-leach thickener underflow will be pumped to the CIL circuit. 6 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 The CIL circuit will consist of seven 330m3 tanks in series. Slurry will flow from one CIL tank to another via Kemix inter-tank pumping screens and launders. CIL tailings will be screened for carbon and pumped to the cyanide and arsenic detoxification circuits. Detoxification will be achieved by the SO2/Air process in two detox tanks. Copper Sulphate will be added to catalyse the reaction. The detox circuit will be operated to achieve a cyanide concentration in the final tailings stream of <50ppm CNWAD. Chloride addition in a third tank will be used to facilitate the precipitation of the arsenic, present in the tailings stream. The arsenic concentration, in solution, will be reduced to <0.1ppm As. The CIL carbon will be batch treated in a split AARL elution circuit consisting of an acid wash vessel and 5 tonne elution column with a heater facility. Eluate produced during elution cycle will be pumped to electrowinning circuit feed tanks. Eluted carbon will be removed from the column and transferred to the carbon regeneration kiln and after regeneration back to the CIL circuit. Pregnant solution from the CIL elution circuit as well as the intensive leach reactor will be circulated through an electrowinning circuit. Loaded cathodes will be removed periodically from the cells, the gold sludge will then be washed, dried and smelted. The gold produced will be in a form of Dore bars. The Dore bars will be cleaned, labeled, assayed and prepared for shipping to Rand Refineries. Ownership will transfer upon loading to Rand Refineries transporters at the mine. The phase V testwork also confirmed the plant recoveries (Table 5) and operating costs (Table 6) that could be expected from this plant configuration. The testwork also compared the performance of a flotation circuit against a whole ore leach circuit for trade off purposes. The flotation circuit was selected as it gave similar LOM recoveries at significantly lower operating costs. The recoveries below include a 1.09% recovery discount over and above the final recoveries received from the recently completed metallurgical test program. This is considered prudent as it allows for practical processing limitations in a live operating environment. Table 5: LOM Process Plant Recoveries Composite Gravity -Flotation-CIL P80 75μm based on Phase V Composites Laterite 84.5% Oxide 84.7% Transitional 91.2% Fresh 94.2% Recovery Discount 1.09% LOM Recovery 90.06% 7 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Table 6: LOM Process Plant Operating Costs Gravity-Flotation-CIL P80 75μm LOM $/t Crusher Liners Mill Liners Grinding Media Reagents (Flotation) Reagents (CIL) Reagents (Detox) Reagents (Other) Tailings Power Labour Maintenance Laboratory Other Total Capital Costs The initial capital cost of the mine, process plant and associated infrastructure is estimated at $286.4 million. The cost is inclusive of all infrastructure and indirect costs required for the Project including a 10% contingency amounting to $26 million. The engineering has been developed to support a capital and operating cost estimate to a nominal accuracy of -15% to +25% (Table 7). Table 7 : Capital Costs Description Cost ($ million) Process plant * Mining (pre-production costs) Power infrastructure Buildings, offices and accommodation TSF, WRD, ROM, water supply, civils Roads and construction camp CSR, owners team, general and admin EPCM Spares and consumables Sub total Contingency Total * Excluding contingency and attributable EPCM A summary of the process plant capital costs are shown in the Table 8 below (-15% to +25% nominal accuracy). 8 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Table 8 : Plant Capital Costs Description Cost ($ million) Earthworks and general Civils Structural steel and platework Mechanicals Piping and valves Electrical and instrumentation Transportation Total * * Excluding contingency and attributable EPCM Operating costs The average LOM cash operating cost is estimated at $736 per ounce with steady state cash operating costs of $724 per ounce (Table 9). These costs are based on the treatment of 5 million tonnes of ore per annum producing an average 200,000 ounces of gold per annum. Operating costs were developed in conjunction with the project design criteria, process flow sheet, mass and water balance, mechanical and electrical equipment lists, and in-country labour cost data. The cash operating costs are defined as the direct operating costs including contract mining, processing, tailings storage, water treatment, general and administrative and refining costs Table 9 : Cash Operating Costs Description $/oz Gold $/t milled Waste mining Ore mining Processing General and administrative Refining Total cash operating costs *30.00 Royalties Total cash costs Sustaining and deferred capex All-in sustaining cash cost (pre-tax) Taxation All-in sustaining cash cost (post-tax) * Applying a life of mine strip ratio of 4.28 Key Sensitivities A range of Project sensitivities have been evaluated to assess their impact on the base case numbers included in the financial model. The significant financial sensitivities identified were discount rate and gold price (Table 10) 9 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Table 10 : Key Sensitivities Discount Rate Price Au / oz 3% 5% 6% 7% 8% IRR 7.8% 13.4% 18.5% 23.2% 27.6% 31.7% 35.8% Numbers quoted as net present value (‘NPV’) discounted at various discount rates and expressed in thousands of US dollars Other significant sensitivities, identified as installation capital, operating costs, feed grade, taxation and process recovery were evaluated and presented as a tornado plot (Table 11). Table 11 : Tornado Plot of Various Parameters Flex Positive Case Negative Case Process recovery 1% Taxation 2.5% Discount 1% Feed grade 1% Selling price Operating cost 3% Installation capex 10% 10 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Civil and Infrastructure An amount of $41.1 million has been provided for the tailings storage facility, waste rock dumps, run of mine, water supply and related civil works as part of the infrastructure capital costs. In addition, a further Ø $7.8 million has been included in deferred capital for buffer dams and dewatering dams Ø $10.8 million has been included in the operating costs for tailings management through the current life of mine The layout of the process plant and mine facilities have been planned to take advantage of the natural topography and minimise impact on the environment. The total power requirements for the Project are estimated at 19.7 MW of consumed power. The PFS assumes power will be generated on-site with medium fuel oil (‘MFO’) generators at a cost of $0.15 per kilowatt hour.Alternative power options are available to the Project and will be considered in more detail during the DFS. The process make-up water dam of the PFS has been augmented by a Buffer Dam to supplement the plant make-up water requirements during the dry season as well as being used for environmental discharge control during the wet season. Site selection was based on optimizing quantity requirements and providing downstream pollution control for the numerous mining areas, waste dumps and tailings storage facilities. Community and Employment The Company has continued to work closely with all stakeholders, including the local communities and relevant authorities, in all aspects of the work completed on the Project to date. The Company estimates that approximately 1000 jobs will be created during the development and construction phase, of which approximately 250 will be employed from the local communities. An ongoing workforce of 683 is expected to be required to operate the mine. Permanent employees will be largely sourced from the local communities and elsewhere within Ghana, which has a highly trained mining workforce due to a mature gold mining industry. Project Schedule A Detailed Project Implementation Plan was completed as part of the PFS. The plan demonstrates that the Project can be ready for commissioning within 18 months from the start of detailed engineering work and with first gold produced in H1 2015 and steady-state production reached in H2 2015. Study Consultants The PFS has been managed by DRA and completed by a number of industry recognised consultants engaged by the Company (Table 12). Table 12 – PFS Consultants DRA Mineral Projects Study Management, Process Plant, Power Supply, Infrastructure and Capital and Operating Costs DRA Mining (Pty) Ltd Reserve Estimation and Mining Design CAE Mining Africa Detailed Mine Design Minxcon Mineral Resources Estimation OHMS Mining Geotechnical Study Amdel Metallurgical and Laboratory Testwork Epoch Resources (Pty) Ltd Tailings Storage Facilities Epoch Resources (Pty) Ltd Social and Environmental Impact Assessment Coffey Mining Hydrogeology Venmyn Deloitte 43-101 including Financial Model Development and Related Analysis DRA has been established for over 25 years and has extensive experience of design and construction of mineral processing plants and infrastructure throughout Africa. 11 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Qualified Person Statements The information in this release that relates to Mineral Reserves is based on information compiled by Mr. Thomas Obiri-Yeboah. Mr. Thomas Obiri-Yeboah is the Senior Mining Engineer of DRA Mineral Projects Mining Division. Mr. Thomas Obiri-Yeboah is a Member of the South African Institute of Mining and Metallurgy and has sufficient experience which is relevant to the style of mineralisation and type of deposit under consideration and to the activity which he is undertaking to qualify as a Competent Person as defined in the 2004 Edition of the Australasian Code for Reporting of Exploration Results, Mineral Resources and Ore Reserves (The JORC Code) and is a "Qualified Person" under National Instrument 43-101 - 'Standards of Disclosure for Mineral Projects'. The Qualified Person has verified the data disclosed in this report, was satisfied with the verification process and consents to the disclosure in this release. Mr. Thomas Obiri-Yeboah consents to the inclusion in the report of the matters based on his information in the form and context in which it appears. The information in this release that relates to the Process is based on information compiled by Mr Glenn Bezuidenhout, who is a Metallurgist and a Fellow of the South African Institute of Mining and Metallurgy. Mr Bezuidenhout is a Director of DRA Mineral Projects. Mr Bezuidenhout has sufficient experience which is relevant to the style of mineralisation and type of deposit under consideration and to the activity which he is undertaking to qualify as a Competent Person as defined in the 2004 Edition of the Australasian Code for Reporting of Exploration Results, Mineral Resources and Ore Reserves (The JORC Code) and is a "Qualified Person" under National Instrument 43-101 - 'Standards of Disclosure for Mineral Projects'. The Qualified Person has verified the data disclosed in this report, was satisfied with the verification process and consents to the disclosure in this release. Mr Bezuidenhout consents to the inclusion in the release of the matters based on his information in the form and context in which it appears. The information in this release that relates to in-situ Mineral Resources is based on information compiled by Mr Charles Muller of Minxcon. He is a Member of the Australasian Institute of Mining and Metallurgy and has sufficient experience, which is relevant to the style of mineralisation and type of deposit under consideration, and to the activity he is undertaking, to qualify as a Competent Person as defined in the 2004 Edition of the Australasian Code for Reporting of Exploration Results, Mineral Resources and Ore Reserves (The JORC Code) and is a "Qualified Person" under National Instrument 43-101 - 'Standards of Disclosure for Mineral Projects'. The Qualified Person has verified the data disclosed in this release, including sampling, analytical and test data underlying the information contained in this release. Mr Muller consents to the inclusion of such information in this release in the form and context in which it appears. The information in this release that relates to the economic assessment is based on financial modelscompiled by Mr Andy Clay of Venmyn Deloitte. He is a Member of the Canadian Institute of Mining Metallurgy and Petroleum and Australasian Institute of Mining and Metallurgy and is a member of the International Mineral Asset Valuation (IMVAL) committee. Mr Clayhas sufficient experience, which is relevant to the style of mineralisation and type of deposit under consideration, and to the activity he is undertaking, to qualify as a Qualified Valuatorunder Canadian Institute of Mining and Metallurgy (CIMVAL) guidelines and regulations. The Qualified Valuator has verified the financial and economic data disclosed in this release. Mr Clay consents to the inclusion of such information in this release in the form and context in which it appears. 12 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Expenditures For the three months ended March 31, 2013, the Company incurred $0.5 million of exploration and evaluation expenditures on its Esaase Gold Property in areas where the technical feasibility and economic recoverability has not yet been established. During June 2012, exploration drilling was suspended but the Company has since re-initiated its exploration program at both Esaase and Asumura as part of its three-pronged strategy to generate organic growth opportunities. Exploration and evaluation expenditures Three months ended March 31, 2013 Three months ended March 31, 2012 Esaase: Camp operations $- Exploration drilling - Exploration support costs Share-based payments VAT receivable allowance Asumura: - Total exploration and evaluation expenditures The results of the September 2011 PFS for the Esaase project indicated the technical feasibility and commercial viability of the extraction of mineral resources in the area. As per the Company’s accounting policy for exploration and evaluation expenditures (refer to note 3(f) in the audited annual consolidated financial statements for the nine months ended December 31, 2012), once the technical feasibility and commercial viability of the extraction of mineral resources in an area of interest are demonstrable, further costs incurred for the development of the project are capitalized as mineral interests. Effective October 1, 2011 the Company began capitalizing costs associated with the development of the Esaase project. During the three months ended March 31, 2013, the Company capitalized $3.0 million (nine months ended December 31, 2012 - $17.8 million) of development costs to mineral interests and development assets. 13 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Development costs capitalized to mineral interests Three months ended March 31, 2013 Nine months ended December 31, 2012 Esaase: Camp operations Community affairs - Development support costs Environment - Feasibility studies and engineering Permitting - Sustainability Share-based payments VAT receivable allowance Total development costs for the period Free carried interest to the Ghanaian government Pursuant to the provisions of the Ghanaian Minerals and Mining Act of 2006, on March 31, 2011, the Ghanaian government acquired, for zero proceeds, a 10% free carried interest in the rights and obligations of the mineral operations of the Esaase Gold Property and other properties owned by Keegan Resources Ghana Limited (“Asanko Ghana”), through an interest in Asanko Ghana. Asanko Ghana has reserved for issue 10% of its common shares to the Ghanaian government, and one government representative was appointed to its Board of Directors. The 10% ownership stake represents a non-participating interest where the Ghanaian Government is entitled to 10% of declared dividends from the net profit of Asanko Ghana at the end of a financial year but does not have to contribute to its capital investment. Ghanaian mining royalties and taxes On March 19, 2010, the government of Ghana amended section 25 of the Minerals and Mining Act of 2006 (Act 703) which stipulates the royalty rates on mineral extraction payable by mining companies in Ghana. The Act now requires the holder of a mining lease, restricted mining lease, or small scale mining license to pay a royalty in respect of minerals obtained from its mining operations to Ghana at the rate of 5% of the total revenue earned from minerals obtained by the holder. Currently, uncertainty exists on how this amendment will affect the Esaase Gold property’s existing mining lease and whether the rate will change as the Company goes through negotiations with the government with respect to a stability agreement on the project. Changes to the Ghanaian tax system were announced and substantively enacted during the year ended March 31, 2012. Corporate tax rates rose from 25% to 35% and capital deductions were reduced from an 80% deduction in year one to a straight-line depreciation of 20% per year over 5 years. A 10% windfall profit tax has been proposed but to date has not been enacted. The windfall profit tax will be calculated based on taxable income less taxes paid, capital expenditures incurred, additions to inventory and various other deductions and additions. 14 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 PMI Merger In December 2012, the Company entered into a definitive arrangement agreement with PMI Gold Corp. (“PMI”) to combine their respective businesses (the "Merger") and to create a leading West African gold development company.The proposed Merger was to be effected by way of court-approved plan of arrangement of PMI (the "Arrangement") under the Business Corporations Act of British Columbia. On February 18, 2013, Asanko and PMI jointly announced that they had terminated the Arrangement in accordance with its terms. The decision came as a result of the mutual determination of Asanko and PMI that it was unlikely that PMI's shareholders would approve the Merger contemplated by the Arrangement. The termination of the Arrangement was not on account of any differences arising between the respective boards about valuation issues or on account of any new facts having come to their attention. Asanko and PMI agreed that no termination fee would be payable as a result of the mutual termination of the Arrangement and the parties released each other from all obligations in respect of the Arrangement. Asumura Gold Property The Company entered into an option agreement with GTE Ventures Limited (“GTE”) dated February 18, 2005 and subsequently amended, through which it acquired an undivided 100% private interest in the Asumura Reconnaissance Concession (“Asumura property”) located in the Republic of Ghana, West Africa. The Asumura property is subject to a 3.5% NSR royalty; 50% of which may be purchased for $2,000,000 from GTE and the remaining 50% may be purchased for an additional $4,000,000. If the property is converted to a Mining License, in accordance with Ghanaian law, it will become subject to a further 5% royalty and 10% carried interest by the Ghanaian government. During the second quarter of the fiscal year ending March 31, 2011, the Company initiated its drill program on the Asumura Gold Property and completed the field program in March 2011. 15 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Results of Operations Three months ended March 31, 2013 and 2012 During the three months ended March 31, 2013 (the “Quarter”), Asanko incurred a loss of $0.1 million or $0.00 per share compared to a loss of $7.3 million or $0.10 per share during the same period in the previous year, a decrease of $7.2 million. The main driver of this decrease is a $4.5 million gain that Asanko recorded on revaluation of the foreign currency warrant liability at March 31, 2013. The warrants were issued in conjunction with the November 2012 financing and will be revalued on a quarterly basis until they are either exercised or expire. In addition, administration expenses decreased by $2.3 million and exploration and evaluation expenditures decreased by $1.0 million in the Quarter compared to the same quarter in the previous year. Administration expenses incurred during the three months ended March 31, 2013 were $3.0 million compared to $5.3 million, a decrease of $2.3 million or 43%. Significant variances in administration expenses included the following: · Share-based compensation decreased by $1.3 million or 58% - $0.9 million in the Quarter compared to $2.2 million in the same quarter of the previous year. No new share-based options were granted during the Quarter vs. 1.6 million share-based options granted in the comparative quarter. In addition during the quarter ended March 31, 2012, the Company cancelled 648,750 vested share-based options and recognized the share-based compensation related to the cancelled options ($0.8 million). · Consulting fees, directors’ fees and wages and benefits decreased by $0.9 million or approximately 60% - $0.6 million during the Quarter as compared to $1.5 million in the same period of the previous year. This decrease is mainly due to the timing of annual incentive payments resulting from the change in year-end. · Regulatory fees, transfer agent and shareholder information increased by $0.1 million or 164% due to additional filings relating to the PMI merger. · Office, rent and administration increased by $0.1 million or 20% as the Company’s share of office expenditures increased compared to the three months ended March 31, 2012. The increase in office, rent and administration expense during the Quarter was fully offset by a decrease in travel and promotion expenses. Exploration and evaluation expenditures were $0.5 million during the three months ended March 31, 2013 as compared to $1.5 million in the same period of the previous year, a decrease of $1.0 million or 67%. In June 2012 the Company put exploration programs on hold in an effort to conserve cash for deployment in advancing Esaase to production. This conservation of cash is the reason for the significant decrease in exploration and evaluation expenditures. Foreign exchange losses were $0.6 million during the three months ended March 31, 2013 as compared to a gain of $1.3 million in the same period of the previous year, a decrease of $1.9 million. The Company’s exposure to foreign exchange fluctuations during the Quarter decreased from the same period in the prior year and the foreign exchange rates were less volatile than in the same period of the previous year. Business development expenses were $0.8 million during the Quarter as compared to $Nil in the same period of the previous year. These expenditures were incurred as part of the proposed merger. 16 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Summary of Quarterly Results The following table is a summary of certain consolidated financial information concerning the Company for each of the last eight reported quarters: Quarter ended Interest and other income Loss and comprehensive loss Loss pershare March 31, 2013 $ 244,507 December 31, 2012 $ 241,710 September 30, 2012 $ 291,818 June 30, 2012 $ 118,664 March 31, 2012 $ 155,117 December 31, 2011 $ 383,849 September 30, 2011 $ 392,092 June 30, 2011 $ 626,831 Liquidity and Capital Resources The Company had working capital of $195.7 million at March 31, 2013 compared to $201.7 million at December 31, 2012, representing a decrease in working capital of $6.0 million. As at December 31, 2012, the Company had cash and cash equivalents of $196.9 million compared to cash and cash equivalents of $204.6 million as at December 31, 2012. The Company believes it currently has sufficient working capital on hand to meet its expected capital requirements for the coming 24 months.However, the Company may require additional funding depending on the timing of development of the Esaase Gold Project, which has planned production commencing in 2015. Additional funds may be received through the exercise of outstanding common stock warrants and options or through the sale of additional common shares either as a private placement or common stock offering.As at March 31, 2013 none of the Company’s outstanding share purchase warrants and options were in-the-money. The Company may also consider other forms of project financing that may include but won’t be limited to debt. During the three months ended March 31, 2013, cash used in operating activities was primarily attributable to exploration programs carried out on the Company’s mineral properties and administration expenses.The Company’s investing activities primarily consisted of development expenditures, the purchase of equipment and mineral interest acquisition costs related to the Esaase Gold Project and the receipt of interest on cash and cash equivalents. There were no financing activities during the three months ended March 31, 2013. 17 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 As at March 31, 2013, the other sources of funds potentially available to the Company are through the exercise of 9,443,500 warrants with an exercise price of C$4.00 and of the outstanding share-based options with terms as follows: Exercise price Number outstanding at March 31, 2013 Expiry date Number exercisable at March31, 2013 C$1.12 January 15, 2014 C$3.31 June 2, 2014 C$3.10 July 2, 2014 C$3.10 July 17, 2014 C$4.01 October 6, 2014 C$6.50 December 13, 2014 C$6.19 May 26, 2015 C$8.00 March 17, 2016 C$4.59 February 16, 2017 C$3.74 June 7, 2017 C$3.74 October 16, 2017 C$3.74 November 7, 2017 Weighted average contractual life remaining at March 31, 2013 (years) There can be no assurance, whatsoever, that any of these outstanding securities will be exercised. Historically, the Company’s operations have been primarily funded from share issuances through private placements and the exercise of warrants and share-based options. The Company has and may continue to have capital requirements in excess of its currently available resources. In the event the Company’s plans change, its assumptions change or prove inaccurate, or its capital resources in addition to projected cash flow, if any, prove to be insufficient to fund its future operations, the Company may be required to seek additional financing. Although the Company has been successful in raising capital, there can be no assurance that the Company will have sufficient financing to meet its future capital requirements or that additional financing will be available on terms acceptable to the Company in the future. Commitments As at March 31, 2013, the Company did not have any significant contractual commitments, except as disclosed in note 4 of the condensed interim consolidated financial statements as at March 31, 2013 and for the three months then ended. 18 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Reconciliation of previous financings Reconciliation of Use of Proceeds from February 2011 Offering Esaase Property Costs Budget ($ 000s) Actual ($ 000s) Phase 1 Exploration Drilling Assaying Development Drilling Technical Drilling (Hydrogeo & Percussion) - Assaying Metallurgy - - Engineering Studies Wages and Overhead-Owners Development Team Sustainability (formerly Health, Safety, Environment and Community) Contingency (15%) Sub-Total: Phase 2 (First 12 Months Only) Engineering, Procurement, Construction Management - Pre-Production excavation - Infrastructure - Mining Equipment Fleet - Long Lead Process Plant Items - Health Safety Environment and Community (HSEC) - Camp Costs Camp Construction & Vehicles Camp Operational Costs Camp Construction & Vehicles Wages and Overhead-Owners Development Team - Contingency (15%) - Sub-Total: Total 24 month budget for Esaase Property Corporate development and overhead (estimated at $500,000 per month) Unallocated working capital and potential acquisitions Total Use of Proceeds 19 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Off-Balance Sheet Arrangements None Transactions with Related Parties All transactions with related parties have occurred in the normal course of operations and are measured at their fair value as determined by the management. All amounts are unsecured, non-interest bearing and have no specific terms of settlement. Related party transactions (recoveries): Three months ended March 31, 2013 Three months ended March 31, 2012 Universal Mineral Services Ltd. $ $ - Rock-on Exploration Ltd. - Other public companies - ) $ $ ) Related party balances receivable (payable): March 31, 2013 December 31, 2012 Universal Mineral Services Ltd. $ ) $ ) Universal Mineral Services Ltd. – prepaid deposit Rock-on Exploration Ltd. - - $ ) $ ) Universal Mineral Services Ltd. (“UMS”) was a wholly owned subsidiary of the Company until March 30, 2012, at which time the Company disposed of a net 75% interest in UMS and relinquished control. UMS is now a private company with certain key management personnel and directors in common with the Company, and pursuant to an agreement dated March 30, 2012, provides geological, corporate development, administrative and management services to the Company on a cost recovery basis. Rock-on Exploration Ltd. (“Rock-on”) is a private company controlled by a director of the Company. Pursuant to this geological consulting agreement, the Company paid $10,000 per month plus benefits until March 31, 2012, and after that $5,000 per month plus benefits until October 30, 2012, when the director resigned. During the three months ended March 31, 2012, the Company recovered the cost of geological, corporate development, administrative and management services provided by UMS to several companies with directors and officers in common. As UMS is no longer a wholly owned subsidiary, the Company did not recover any costs from these related parties, subsequent to March 30, 2012. 20 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Subsequent Events None Proposed Transactions None Critical Accounting Estimates The presentation of financial statements requires management to make estimates and assumptions which affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the period. Significant areas requiring the use of estimates include the assessment of impairment of mineral properties, measurement of asset retirement obligations and the valuation of share-based payments and foreign currency warrant liability. Actual results could differ from those estimates. The accounting policies described below are considered by management to be essential to the understanding and reasoning used in the preparation of the Company’s financial statements and the uncertainties that could have a bearing on its financial results. Asset retirement obligations: The fair value of a liability for an asset retirement obligation, such as site reclamation costs, is recognized in the period in which it is incurred if a reasonable estimate of the fair value of the costs to be incurred can be made. The Company records the estimated present value of future cash flows associated with site reclamation as a liability when the liability is incurred. Future costs are calculated using an estimated inflation rate in the country that the third party costs are expected to be incurred. At the end of each reporting period, the liability is increased to reflect the passage of time (accretion expense) and changes in the estimated future cash flows underlying any initial fair value measurements (additional asset retirement costs). During the three months ended March 31, 2013, the Company decreased the asset retirement provision by $0.2 million due to an increase in the discount rate, as noted below. The assumptions used to determined the Company’s asset retirement obligation are as follows: Esaase project Three months ended Nine months endedd March 31, 2013 December 31, 2012 Undiscounted and uninflated estimated future cash obligation $ $ Expected term until settlement 14.75 years 15 years Discount rate % % 21 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Management’s Discussion & Analysis Three months ended March 31, 2013 and 2012 Share-based payments and foreign currency warrant liability: Management determines the fair value of share-based payments and foreign currency warrant liability using the Black-Scholes Option Pricing Model. Option pricing models require the input of highly subjective assumptions including the expected price volatility and the period in which the option will be exercised or the expected life of the options. The estimates concerning volatility are made with reference to historical volatility, which is not necessarily an accurate indicator of future volatility. Changes in the subjective input assumptions can materially affect the fair value estimate. Development costs: Based on the positive results of the PFS, effective October 1, 2011, the Company commenced capitalizing all development costs associated with the Esaase Gold Project. Exploration and evaluation expenditures will now reflect those expenditures incurred to identify new deposits outside of the main Esaase deposit. Management has determined that the mineral interest and development costs that have been capitalized are economically recoverable. Management uses several criteria to assess economic recoverability and probability of future economic benefit including geological information, life of mine models, scoping and pre-feasibility studies, and existing permits and permitting programs. Changes in Accounting Policies including Initial Adoption There has been no change in significant accounting policies, except as noted in Note 2(d) of the condensed interim consolidated financial statements for the three months ended March 31, 2013. Financial Instruments and Other Instruments As at March 31, 2013 the Company’s financial instruments consist of cash and cash equivalents, receivables, accounts payable and accrued liabilities, and share purchase warrants denominated in a currency different from the Company’s functional currency. (a) Risk exposure The Company is exposed to currency risk through its holding of Canadian dollar (CAD) cash and cash equivalents. At March 31, 2013, the Company had a CAD balance of $27.2 million (December 31, 2012 - $32.5 million) expressed in US dollar equivalent. As at March 31, 2013 and December 31, 2012, the Company had no hedging agreements in place with respect to foreign exchange rates. (b) Fair values (i) Foreign currency warrant liability The foreign currency share purchase warrants issued in the non-brokered private placement of November 5, 2012 have not been listed on an exchange and therefore do not trade on an active market. The fair value at March 31, 2013 and at December 31, 2012 of the foreign currency warrant liability associated with the issuance of these warrants was estimated using the Black-Scholes option pricing model with the following assumptions: March 31, 2013 December 31, 2012 Risk free interest rate % % Expected dividend yield 0
